Exhibit 99.1 BEZEQ THE ISRAEL TELECOMMUNICATION CORP. LIMITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corp. Limited Condensed Consolidated Interim Financial Statements as at March 31, 2010 (unaudited) Contents Page Auditors’ Report C - 2 Condensed Consolidated Interim Financial Statements as at March 31, 2010 (unaudited) Condensed Consolidated Interim Statements of Financial Position C - 3 Condensed Consolidated Interim Statements of Income C - 5 Condensed Consolidated Interim Statements of Comprehensive Income C - 7 Condensed Consolidated Interim Statements of Changes in Equity C - 8 Condensed Consolidated Interim Statements of Cash Flows C - 9 Notes to the Condensed Consolidated Interim Financial Statements C - 12 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone972 25312000 Fax 972 25312044 Internetwww.kpmg.co.il Auditors’ Report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited Introduction We have reviewed the accompanying financial information of Bezeq The Israel Telecommunication Corporation Ltd. and its subsidiaries (“the Group"), comprising of the condensed consolidated interim statement of financial position as of March 31, 2010 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the three-month period then ended. The Board of Directors and Management are responsible for the preparation and presentation of this interim financial information in accordance with IAS 34 - “Interim Financial Reporting”, and are also responsible for the preparation of financial information for this interim period in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports) 1970. Our responsibility is to express a conclusion on this interim financial information based on our review. Review scope We conducted our review in accordance with Standard on Review Engagements 1, “Review of Interim Financial Information Performed by the Independent Auditor of the Entity”of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with accepted accounting principles in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying financial information was not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports),1970. Without qualifying our above conclusion, we draw attention to the claims made against the Group of which the exposure cannot yet be assessed or calculated, and other contingencies as described in Note 6. Sincerely, Somekh Chaikin Certified Public Accountants May 4, 2010 C - 2 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Consolidated Interim Statements of Financial Position March 31, March 31, December 31, (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents Investments including derivatives 12 37 Trade receivables Other receivables Inventory Assets held for sale 33 43 40 Total current assets 3,992 4,594 3,699 Investments, including derivatives Trade and other receivables Broadcasting rights, net of rights exercised - - Property, plant and equipment * * Intangible assets Deferred and other expenses * * Investments in equity-accounted investees (mainly loans) 34 Deferred tax assets 361 503 392 Total non-current assets 10,242 10,782 10,242 Total assets 14,234 15,376 13,941 C - 3 Bezeq The Israel Telecommunication Corporation Ltd. March 31, March 31, December 31, (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities 88 Deferred income 36 58 36 Provisions Employee benefits 475 359 505 Total current liabilities 3,470 4,314 3,689 Debentures Bank loans Loans from institutions - - Loans from non-controlling interests in a subsidiary - - Employee benefits Deferred income and others 5 25 5 Provisions 72 70 71 Deferred tax liabilities 59 63 70 Total non-current liabilities 3,564 6,150 3,714 Total liabilities 7,034 10,464 7,403 Equity Total equity attributable to Company shareholders Non-controlling interests (6
